DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-5, and 14 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dewald (US 6231190 B1).
Re claim 1, Dewald teaches a display system comprising: a selective light transmission filter component of a film, a layer, or a coating (see abstract) having configured to: a transmittance spectrum (see figure 6) comprising: a first minimum value at a first wavelength within a first wavelength range of 400 - 460 nm (see figure 6, area within 420-450 nm), a first maximum value at a second wavelength that is less than the first wavelength (see figure 6, 410 nm), and a second maximum value at a third wavelength that is greater than the first wavelength (see figure 6. 485, 485, and 720): and an average transmission of at least 80% across a second wavelength range that includes the third wavelength (see 720 nm transmits over 80 by reflection)
	Re claim 4, Dewald teaches wherein the first wavelength range is 430 +/- 20 nm (see figure 6, 420-450 nm).
	Re claim 5, Dewald teaches wherein the first wavelength range is 430 +/- [[30]] 10 nm (see figure 6 area around 435 nm). 
	Re claim 14, Dewald teaches a display system comprising: a light transmission filter component of a film, a layer, or a coating (see abstract) having: a transmittance spectrum (see figure 6) comprising: a first minimum value at a first wavelength within a blue light wavelength range that includes 430 nm (see figure 6, area within 420-450 nm), a first maximum value at a second wavelength that is less than the first wavelength (see figure 6, 410 nm), and a second maximum value at a third wavelength that is greater than the first wavelength (see figure 6. 485, 485, and 720): and an average transmission of at least 80% across a wavelength range that includes the third wavelength (see 720 nm transmits over 80 by reflection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-3, 6, 10, 12-13, 15-16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dewald (US 6231190 B1) and in view of Teng et al US 6229252 B1 of record.
	Re claim 2, Dewald does not explicitly disclose wherein the display system is a computer monitor
However, Teng et al discloses wherein the display system is a computer monitor (see col 1, 13-24).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include the display system is a computer monitor as taught by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)
Re claim 3, Dewald does not explicitly disclose wherein the display system is a television
	Re claim 3, Teng et al discloses wherein the display system is a television (see col 1, 13-24).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include the display system is a television as taught by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)

	Re claim 6, Dewald does not explicitly disclose wherein the selective light transmission filter comprises at least a dye and a pigment
	Re claim 6, Teng et al discloses wherein the selective light transmission filter comprises at least a dye and a pigment (see at least table 1).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include the display system is a television as taught by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)
Re claim 10, Dewald does not explicitly disclose wherein the selective light transmission filter comprises a synthetic or a non-synthetic pigment.
Re claim 10, Teng et al discloses wherein the selective light transmission filter comprises a synthetic or a non-synthetic pigment (see at least table 1).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include the selective light transmission filter comprises a synthetic or a non-synthetic pigment as taught by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)
	Re claim 12, Dewald does not explicitly disclose wherein the selective light transmission filter comprises a yellowness index of no more than 10
Re claim 12, Teng et al discloses wherein the selective light transmission filter comprises a yellowness index of no more than 10 (see at least figure 8).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to have the selective light transmission filter comprises a yellowness index of no more than 10 as taught by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)
Re claim 13, Dewald does not explicitly disclose wherein white light has CIE (x,y) coordinates of (0.33 +/-0.05, 0.33 +/- 0.05) when transmitted through the display system
Re claim 13, Teng et al discloses wherein white light has CIE (x,y) coordinates of (0.33 +/- 0.05, 0.33 +/- 0.05) when transmitted through the display system (see at least figure 8).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to white light has CIE (x,y) coordinates of (0.33 +/-0.05, 0.33 +/- 0.05) when transmitted through the display system by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)
	Re claim 15, Dewald does not explicitly disclose wherein the display system is a computer monitor.
Re claim 15, Teng et al discloses wherein the display system is a computer monitor (see col 1, 13-24).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include the display system is a computer monitor as taught by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)
Re claim 16, Dewald does not explicitly disclose wherein the display system is a television
	Re claim 16, Teng et al discloses wherein the display system is a television (see col 1, 13-24).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include the display system is a television as taught by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)
	Re claim 18, Dewald does not explicitly disclose wherein the light transmission filter comprises a yellowness index of no more than 10
	Re claim 18, Teng et al discloses wherein the light transmission filter comprises a yellowness index of no more than 10 (see at least figure 8).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to have the selective light transmission filter comprises a yellowness index of no more than 10 as taught by Teng et al for the predictable result of enhance the contrast and color of images from a color display monitor without significantly sacrificing brightness of the image therefrom (see col 3 lines 4-7)

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dewald (US 6231190 B1) and in view of Sawasaki CN 1300948 A of record.
Re claim 7, Dewald do not explicitly disclose wherein the selective light transmission filter comprises one or more of: perylene, porphyrin, coumarin, acridine, and derivatives thereof.
	However Sawasaki et al teaches acridine on page 16 line 40.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Dewald to include acridine as taught by Sawasaki et al for the predictable result of when placed in front of a screen in front of a plasma display, there is no color change, contrast enhancement, and radioactive ray is also reduced (taken from translation of Sawasaki attached).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dewald (US 6231190 B1) and in further view of Fujita et al US 20030008224 A1 of record.
Re claim 9, Dewald does not explicitly disclose wherein the selective light transmission filter comprises porphyrin or a derivative thereof.
However Fujita et al teaches utilizing a porphyrin dye in a display system see paragraph 0096.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include a porphyrin dye as taught by Fujita et al for the predictable result of an image display unit with optimal image clarity.

Claims 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dewald (US 6231190 B1) and Sawasaki CN 1300948 A of record in further view of Kuma et al US 6844670 B2.
	Re claim 8, Dewald do not explicitly disclose wherein the selective light transmission filter comprises perylene or a derivative thereof.
	However Kuma et al teaches the use of perylene in a display device see col. 7 lines 45-60.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include perylene as taught by Kuma et al for the predictable result of improving the display of the three primary colors (Kuma et al col. 1, lines 46-48)
	Re claim 11, Dewald does not explicitly disclose wherein the selective light transmission filter comprises at least one of: melanin, lutein, and zeaxanthin.
However Kuma et al teaches the use of perylene in a display device see col. 7 lines 45-60.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Dewald to include perylene as taught by Kuma et al for the predictable result of improving the display of the three primary colors (Kuma et al col. 1, lines 46-48)

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 19, the prior art taken either singly or in combination fails to anticipate or fairly suggest a light transmission filter configured to: block 5-50% of light transmission at each wavelength within a wavelength range of 400-460 nm; and transmit at least 80% of light within across a wavelength range of 460-700 nm, and wherein the light transmission filter is a component of a film, a layer, or a coating; recited together in combination with the totality of particular features/limitations recited therein

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872